FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DAVID VALLES; JOHN BRESLIN, and          
members of the general public
                                               No. 03-55440
similarly situated,
                Plaintiffs-Appellants,
                                                D.C. No.
                                             CV-02-08528-MLR
                  v.
                                                OPINION
IVY HILL CORPORATION,
                Defendant-Appellee.
                                         
        Appeal from the United States District Court
           for the Central District of California
         Manuel L. Real, District Judge, Presiding

                 Argued and Submitted
          December 7, 2004—Pasadena, California

                      Filed June 6, 2005

   Before: Stephen Reinhardt, Cynthia Holcomb Hall, and
           Kim McLane Wardlaw, Circuit Judges.

                 Opinion by Judge Reinhardt




                              6293
               VALLES v. IVY HILL CORP.         6295


                     COUNSEL

Howard Z. Rosen & Lazaro Cuevas, Posner & Rosen LLP,
Los Angeles, California, for the appellants.
6296                       VALLES v. IVY HILL CORP.
Jamie J. Johnson, Bryan Cave LLP, Santa Monica, California,
for the appellee.


                                   OPINION

REINHARDT, Circuit Judge:

   David Valles and John Breslin sued their employer, the Ivy
Hill Corporation, for failing to provide them and other union-
ized employees with adequate meal periods and rest breaks in
violation of California’s Labor Code and wage regulations.
Ivy Hill removed the action to federal court on the ground that
the meal period claims were “completely preempted” by fed-
eral labor law. The district court denied the employees’
motion to remand to state court and granted summary judg-
ment in favor of Ivy Hill. Valles and Breslin appeal. We
reverse.

I.       BACKGROUND

   Ivy Hill has been operating a Los Angeles printing facility
since 1966. Since that time, its employees have been repre-
sented by the Graphic Communications International Union,
Local 404 (or a predecessor union). The terms and conditions
of employment are governed by a collective bargaining agree-
ment, which does not address rest breaks but includes two
provisions regarding meal periods: One mandates non-
working meal periods and the other provides for time and a
half payment in the event an employee must work during a
regularly scheduled meal period.1 Despite this contract lan-
     1
      Section 8.2 of the collective bargaining agreement reads:
         No employee shall be compelled to work more than five (5)
         hours without being permitted to have one-half (1/2) hour for
         lunch. No presses will operate during lunch time, except in accor-
         dance with the manning table.
                         VALLES v. IVY HILL CORP.                     6297
guage, from the time that the printing facility opened until
June 2002, employees who worked on the first shift were not
afforded lunch periods. Instead, they worked through lunch
and were paid at their normal hourly rate for their working
lunches. No employee filed a grievance about this practice. In
June 2002, Ivy Hill instituted non-working, unpaid lunch peri-
ods.

   Three months later, employees Valles and Breslin brought
a class action lawsuit in state court, alleging that until June
2002 Ivy Hill had failed to provide them with uninterrupted
thirty minute meal periods and ten minute rest breaks. The
employees based their claims entirely on the provisions of
state law and not on any terms contained in their collective
bargaining agreement. They sought penalties back to October
1, 2000, the date upon which they contend that the state’s
meal period and rest break penalty provisions became applica-
ble. Ivy Hill removed the case to federal court on the ground
that the employees’ meal period claims were completely pre-
empted by Section 301 of the Labor Management Relations
Act (“LMRA”), 29 U.S.C. § 185 (2005). The employees
moved the district court to remand the matter to state court,
while Ivy Hill moved for summary judgment on the ground
of preemption. The district court denied the employees’
motion to remand and granted summary judgment in favor of
Ivy Hill. The employees appealed.2

Section 11.1(f) reads:
      If an employee is specifically requested by the Employer to work
      during his/her regularly scheduled lunch period (where such is
      observed) and is then required by the Employer to take a lunch
      period later in the shift, the employee shall be paid one and one-
      half (1-1/2) times his hourly rate for the lunch period worked.
   2
     Ivy Hill does not contend that the employees’ rest period claim is pre-
empted. Rather, it relies on the doctrine of supplemental jurisdiction. See
United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966). Notably, the
district court never addressed the rest period claim, although it granted
summary judgment for Ivy Hill. The employees requested clarification,
but apparently the district court did not respond.
6298               VALLES v. IVY HILL CORP.
   We have jurisdiction under 28 U.S.C. § 1291 and review
the district court’s finding of preemption under § 301 de novo.
Cramer v. Consolidated Freightways, 255 F.3d 683, 689 (9th
Cir. 2001) (en banc) (as amended).

II.    DISCUSSION

A.     Complete Preemption Doctrine

   Federal jurisdiction typically exists only when a federal
question is presented on the face of the plaintiff’s properly
pleaded complaint. Balcorta v. Twentieth Century-Fox Film
Corp., 208 F.3d 1102, 1106 (9th Cir. 2000) (citing Caterpil-
lar, Inc. v. Williams, 482 U.S. 386, 392 (1987)). A federal law
defense to a state-law claim does not confer jurisdiction on a
federal court, even if the defense is that of federal preemption
and is anticipated in the plaintiff’s complaint. Franchise Tax
Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,
463 U.S. 1, 14 (1983). This rule makes a plaintiff the “master
of his complaint”: He may generally avoid federal jurisdiction
by pleading solely state-law claims. Balcorta, 208 F.3d at
1106.

   An exception to the general rule exists, however, when the
preemptive force of a statute is so strong that it “completely
preempt[s]” an area of state law. Id. at 1107; see also Metro-
politan Life Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987). In such
circumstances, federal law displaces a plaintiff’s state-law
claim, no matter how carefully pleaded. Gregory v. SCIE,
LLC, 317 F.3d 1050, 1052 (9th Cir. 2003). This is because the
“claim purportedly based on . . . [a] preempted state law is
considered, from its inception, a federal claim, and therefore
arises under federal law.” Balcorta, 208 F.3d at 1107 (citing
Franchise Tax Bd., 463 U.S. at 24).

   [1] The complete preemption exception to the well-pleaded
complaint rule is applied primarily under § 301 of the LMRA.
Id. That section vests jurisdiction in federal courts over
                   VALLES v. IVY HILL CORP.                6299
“[s]uits for violation of contracts between an employer and a
labor organization representing employees in an industry
affecting commerce.” 29 U.S.C. § 185(a). Although the text
of § 301 contains only a jurisdictional grant, the Supreme
Court has interpreted it to compel the complete preemption of
state law claims brought to enforce collective bargaining
agreements. Avco Corp. v. Aero Lodge No. 735, Int’l Ass’n of
Machinists & Aerospace Workers, 390 U.S. 557, 560 (1968).
In addition, although the language of § 301 is limited to
“[s]uits for violation of contracts,” the Supreme Court has
expanded § 301 preemption to include cases the resolution of
which “is substantially dependent upon analysis of the terms
of [a collective bargaining agreement].” Allis-Chalmers Corp.
v. Lueck, 471 U.S. 202, 220 (1985); see also Franchise Tax
Bd., 463 U.S. at 23; see also Balcorta, 208 F.3d at 1107-08
(discussing development of Supreme Court precedent on
complete preemption); Cramer, 255 F.3d at 689-90 (same).

   One reason for expanding complete preemption beyond the
textual confines of § 301 is to promote uniformity in the inter-
pretation of collective bargaining agreements and to generate
and preserve a body of consistent federal labor law. See
Lingle v. Norge Div. of Magic Chef, Inc. 486 U.S. 399, 405-
06 (1988); Livadas v. Bradshaw, 512 U.S. 107, 121-23
(1994). Another is to promote the federal policy favoring arbi-
tration and to prevent litigants from using state law litigation
to side-step or alter the negotiated provisions of a collective
bargaining agreement, including the dispute resolution proce-
dures. See Lueck, 471 U.S. at 211; Livadas, 512 U.S. at 123;
see also Humble v. Boeing Co., 305 F.3d 1004, 1007 (9th Cir.
2002); Balcorta, 208 F.3d at 1108.

  [2] Nonetheless, “the Supreme Court has repeatedly
admonished that § 301 preemption is not designed to trump
substantive and mandatory state law regulation of the
employee-employer relationship; § 301 has not become a
‘mighty oak’ that might supply cover to employers from all
substantive aspects of state law.” Humble, 305 F.3d at 1007
6300                   VALLES v. IVY HILL CORP.
(citing Lingle, 486 U.S. at 408-09; Livadas, 512 U.S. at 122).
Thus, “not every claim which requires a court to refer to the
language of a labor-management agreement is necessarily
preempted.” Associated Builders & Contractors, Inc. v. Local
302 Int’l Bhd. of Elec. Workers, 109 F.3d 1353, 1357 (9th Cir.
1997) (as amended). In particular, the Court has sought to pre-
serve state authority in areas involving minimum labor stan-
dards. As the Court wrote in Livadas, “§ 301 cannot be read
broadly to pre-empt nonnegotiable rights conferred on indi-
vidual employees as a matter of state law.” 512 U.S. at 123.
A claim brought in state court on the basis of a state-law right
that is “independent of rights under the collective-bargaining
agreement,” will not be preempted, even if “a grievance aris-
ing from ‘precisely the same set of facts’ could be pursued.”
Id. (internal citations omitted). In addition, “when the mean-
ing of contract terms is not the subject of dispute, the bare fact
that a collective-bargaining agreement will be consulted in the
course of state-law litigation plainly does not require the
claim to be extinguished.” Id. at 124 (citing Lingle, 486 U.S.
at 413, n.12). Thus, in order for complete preemption to
apply, “the need to interpret the CBA must inhere in the
nature of the plaintiff’s claim. If the claim is plainly based on
state law, § 301 pre-emption is not mandated simply because
the defendant refers to the CBA in mounting a defense.”
Cramer, 255 F.3d at 691; see also Gregory, 317 F.3d at 1052;
Humble, 305 F.3d at 1008.

   [3] Finally, we have held that “§ 301 does not permit par-
ties to waive, in a collective bargaining agreement, nonnego-
tiable state rights” conferred on individual employees.
Balcorta, 208 F.3d at 1111.3 As the Supreme Court has
  3
    On at least two occasions, the Supreme Court has declined to reach the
question whether a waiver of a nonnegotiable state right is permissible
under § 301. Both times it noted that, at a minimum, any waiver would
have to be clear and unmistakable but that no such waiver existed in the
case before it. See Livadas, 512 U.S. at 125; Lingle, 486 U.S. at 409-10,
n.9. In Balcorta, we resolved the question left open by the Court, holding
that if a right that the state may lawfully confer upon individual workers
is nonnegotiable under state law, the right cannot be waived in a collective
bargaining agreement. 208 F.3d at 1111. We reaffirm that holding here.
                       VALLES v. IVY HILL CORP.            6301
repeatedly emphasized, “Congress is understood to have leg-
islated against a backdrop of generally applicable [state] labor
standards.” Livadas, 512 U.S. at 123 n.17. Section 301 must
not be construed to give employers and unions the power to
displace state regulatory laws. See Cramer, 255 F.3d at 697;
Humble, 305 F.3d at 1009; Associated Builders & Contrac-
tors, 109 F.3d at 1357-58. Where, however, under state law
waiver of state rights may be permissible, “the CBA must
include ‘clear and unmistakable’ language waiving the cov-
ered employee’s state right ‘for a court even to consider
whether it could be given effect.’ ” See Cramer, 255 F.3d at
692 (quoting Livadas, 512 U.S. at 125).

B.        The right to meal periods under California State Law

   Ivy Hill makes two primary arguments to support its posi-
tion that the employees’ state-law claims for meal period pen-
alties are completely preempted. First, it contends that the
state statutes and regulations affording the right to meal peri-
ods do not apply to workers covered by collective bargaining
agreements, and therefore the employees’ claim arises from
their contract, not from state law, and is preempted under
§ 301. Alternatively, it contends that even if the state-
established right to meal periods does apply to workers cov-
ered by collective bargaining agreements, the right is still
negotiable and it can be, and has been, waived in the collec-
tive bargaining agreement. It also argues that resolution of the
waiver issue requires the interpretation of the agreement,
including its history and past practice, and that the claim is
preempted for this reason as well.

     1.    The state law right to meal periods applies to
           employees covered by collective bargaining
           agreements.

   We begin with an examination of California statutes, regu-
lations, and case law regarding meal periods in order to deter-
mine whether Ivy Hill is correct that workers covered by
6302                    VALLES v. IVY HILL CORP.
collective bargaining agreements are not covered by the state
law right to meal periods and penalties and that their claim
must therefore be based on the collective bargaining agree-
ment. For over half a century, the Industrial Welfare Com-
mission (“IWC”) — the state agency responsible for promul-
gating regulations that govern wages, hours, and working con-
ditions in California — has guaranteed work-free meal
periods to manufacturing workers in California, including
those covered by collective bargaining agreements, pursuant
to its authority under § 1173 of the Labor Code. See IWC
Wage Order 1-2001, Cal. Code Regs. tit. 8 § 11010 (2005);
Cal. Mfrs. Ass’n. v. IWC, 167 Cal. Rptr. 203, 215 (Cal. Ct.
App. 1980); see also IWC v. Super. Ct. of Kern County, 613
P.2d 579, 601 (Cal. 1980) (in bank). In 1999, the legislature
codified the existing wage order requirements regarding meal
periods when it passed the “Eight-Hour-Day Restoration and
Workplace Flexibility Act of 1999.” 1999 Cal. Stat., ch. 134
(A.B. 60), §6 (codified at Cal. Lab. Code § 512).4 The Act
included various other provisions, some of which, on their
face, are difficult to reconcile. As Ivy Hill points out, the Act
contained a provision that appeared to exempt workers cov-
ered by collective bargaining agreements who earned over a
certain rate of pay from the entire chapter of the labor code.
See 1999 Cal. Stat., ch. 134, §8 (codified at Cal. Lab. Code
  4
   (a) Section 512 of the California Labor Code reads:
      (a) An employer may not employ an employee for a work
      period of more than five hours per day without providing the
      employee with a meal period of not less than 30 minutes, except
      that if the total work period per day of the employee is no more
      than six hours, the meal period may be waived by mutual consent
      of both the employer and employee. . . .
      (b) Notwithstanding subdivision (a), the Industrial Welfare
      Commission may adopt a working condition order permitting a
      meal period to commence after six hours of work if the commis-
      sion determines that the order is consistent with the health and
      welfare of the affected employees.
Cal. Lab. Code § 512.
                        VALLES v. IVY HILL CORP.                       6303
§ 514). However, the Act also authorized the IWC to adopt or
amend existing orders relating to meal periods and made clear
that the new law was not “intended to restrict the Industrial
Welfare Commission in its continuing duties pursuant to Sec-
tion 1173.” 1999 Cal. Stat., ch. 134, §§ 10, 11 (codified at
Cal. Lab. Code §§ 516, 517).

   In June 2000, following public hearings, the IWC amended
the wage order that had, for years, guaranteed meal breaks by
adding a penalty provision. Effective October 2000, employ-
ers were required to pay employees one hour’s pay for each
day on which they did not receive a meal period in accor-
dance with the regulations. See IWC Wage Order 1-2001,
Cal. Code Regs. tit. 8, § 11010; see also IWC’s “State-
ment as to the Basis [for Wage Order 1]”, available at http://
www.dir.ca.gov/IWC/statementbasis.htm). The amended
order left no doubt that it applied to workers covered by col-
lective bargaining agreements: The order did not include any
blanket exemption for workers covered by collective bargain-
ing agreements, but rather it expressly provided for its appli-
cation to such workers. Specifically, the order declared that
workers covered by collective bargaining agreements could
agree to a meal period that commences after six hours of work
(as opposed to five hours of work for workers without collec-
tive bargaining agreements).5 Furthermore, although the
  5
   Part 11 of the amended Wage Order provides:
      (A)   No employer shall employ any person for a work period of
            more than (5) hours without a meal period of not less than
            30 minutes, except that when a work period of not more
            than six (6) hours will complete the day’s work the meal
            period may be waived by mutual consent of the employer
            and employee. In the case of employees covered by a valid
            collective bargaining agreement, the parties to the collec-
            tive bargaining agreement may agree to a meal period that
            commences after no more than six (6) hours of work.
      ...
      (C)   Unless the employee is relieved of all duty during a 30 min-
            ute meal period, the meal period shall be considered an “on
6304                  VALLES v. IVY HILL CORP.
amended wage order created several exemptions for particular
industries and for employees who are unable to take lunch
breaks due to the nature of their work, printing press employ-
ees were given no special exemption.6

   [4] The California state legislature subsequently codified
the amended meal period requirements and the penalties cre-
ated by Wage Order 1-2001. See Act of Sept. 29, 2000 Cal.
Stat., ch. 876 (A.B. 2509), § 7 (codified at Cal. Lab. Code
§ 226.7).7 In so doing, it made clear that the substantive provi-

          duty” meal period and counted as time worked. An “on
          duty” meal period shall be permitted only when the nature
          of the work prevents an employee from being relieved of all
          duty and when by written agreement between the parties an
          on-the-job paid meal period is agreed to. The written agree-
          ment shall state that the employee may, in writing, revoke
          the agreement at any time.
    (D)   If an employer fails to provide an employee a meal period
          in accordance with the applicable provisions of this order,
          the employer shall pay the employee one (1) hour of pay at
          the employee’s regular rate of compensation for each work
          day that the meal period is not provided.
IWC Wage Order 1-2001, Cal. Code Regs. tit. 8, § 11010, pt. 11. The
IWC also created similar penalties for the denial of rest periods. See IWC
Wage Order 1-2001, Cal. Code Regs. tit. 8, § 11010, pt. 12.
  6
    Although Ivy Hill notes that in the past, turning off the printing
machines for lunch was not feasible, it concedes that printing press tech-
nology changed in the 1990s making non-working lunches possible.
  7
    The new provision read:
    (a)   No employer shall require any employee to work during any
          meal or rest period mandated by an applicable order of the
          Industrial Welfare Commission.
    (b)   If an employer fails to provide an employee a meal period
          or rest period in accordance with an applicable order of the
          Industrial Welfare Commission, the employer shall pay the
          employee one additional hour of pay at the employee’s reg-
          ular rate of compensation for each work day that the meal
          or rest period is not provided.
Cal. Lab. Code § 226.7.
                      VALLES v. IVY HILL CORP.                     6305
sions mandating meal periods applied to all employers,
including signatories to collective bargaining agreements, Cal.
Lab. Code § 226.7, and that the statutory requirements could
not “in any way be contravened or set aside by a private
agreement, whether written, oral, or implied.” Cal. Lab. Code
§ 219. In the context of § 219 and § 226.7 of the Labor Code,
as well as Wage Order 1-2001, § 514’s apparent statement
that workers covered by collective bargaining agreements
were not covered by the entire § 500 chapter of the Labor
Code, was contradictory and confusing.

   [5] Recognizing the ambiguity that it had created, the legis-
lature passed a new bill that clarified that § 514 was not
intended to create a blanket collective bargaining exemption
for all of chapter 500 or to take away the authority of the IWC
to make wage orders applicable to all employers, including
those signatory to collective bargaining agreements. Rather,
the legislature declared that § 514 was intended to exempt
workers covered by a collective bargaining agreement from
“specified code sections relating to compensation for over-
time work and authorizing the adoption of an alternative
workweek schedule.” Act of Aug. 6, 2001, 2001 Cal. Stat., ch.
148 (S.B. 1208) § 1 (amending § 514). In clarifying the exist-
ing law, the legislature “confirm[ed] that IWC retains its
authority to establish regulations regarding wage and hour
matters for employees covered by a collective bargaining
agreement.” California Bill Analysis, S.B. 1208 Assem.,
6/14/2001.8 Thus, the legislature made it clear that the meal
period provisions remained applicable at all times to employ-
ees covered by collective bargaining agreements.

   We must next consider whether the legislature’s clarifica-
tion may be given effect. Under California law, as under fed-
  8
   See also California Bill Analysis, S.B. 1208 Sen., 6/14/2001; Califor-
nia Bill Analysis, S.B. 1208 Sen., 5/29/2001; California Bill Analysis,
S.B. 1208 Sen., 5/21/2001; California Bill Analysis, S.B. 1208 Sen.,
4/25/2001.
6306                VALLES v. IVY HILL CORP.
eral law, statutes do not operate retrospectively unless the
legislature plainly intended them to do so. W. Sec. Bank v.
Super. Ct., 933 P.2d 507, 513 (Cal. 1997) (citing Evangelatos
v. Super. Ct., 753 P.2d 585, 596-97 (Cal. 1988)). The pre-
sumption against retroactive legislation is “deeply rooted in
our jurisprudence” because “individuals should have an
opportunity to know what the law is and to conform their con-
duct accordingly.” Landgraf v. USI Film Prods., 511 U.S.
244, 265 (1994). However, “a statute that merely clarifies,
rather than changes, existing law” may be “applied to transac-
tions predating its enactment.” W. Sec. Bank, 933 P.2d at 514;
see also Vasquez v. N. County Transit Dist., 292 F.3d 1049,
1056 (9th Cir. 2002) (as amended).

   The California Supreme Court has held that the legisla-
ture’s expressed views on the prior meaning of its statute,
although not binding, “are entitled to due consideration.” W.
Sec. Bank, 933 P.2d at 514; see also Goldman v. Standard Ins.
Co., 341 F.3d 1023, 1032-34 (9th Cir. 2003); ABKCO Music,
Inc. v. Lavere, 217 F.3d 684, 689-90 (9th Cir. 2000). We give
particular weight to the “legislative declaration of the mean-
ing of the original act, where the amendment was adopted
soon after the controversy arose concerning the proper inter-
pretation of the statute.” W. Sec. Bank, 933 P.2d at 514 (inter-
nal quotation marks omitted); see also Huson v. County of
Ventura, 96 Cal. Rptr. 2d 116, 120 (Cal. Ct. App. 2000). We
also consider whether the legislature’s expressed views have
objective support in either the language or history of the legis-
lation, and whether they are in accordance with the practice
of the affected agency. See W. Sec. Bank, 933 P.2d at 516-
520; City of Redlands v. Sorenson, 221 Cal. Rptr. 728, 732
(Cal. Ct. App. 1985).

   [6] In this case, the California legislature made clear that in
its view the amendment constituted a clarification and not a
substantive change. Given that just two years had elapsed
between the initial enactment of § 514 and the amendment,
we give considerable weight to the legislature’s interpretation.
                       VALLES v. IVY HILL CORP.                       6307
Furthermore, the legislature’s position — that the meal period
provisions applied without interruption to workers covered by
collective bargaining agreements — is in full accord with the
longstanding regulations of the IWC, duly authorized by other
provisions of the Labor Code,9 as well as with consistent and
historic agency practice. See Re: Impact Of SB 1208 On
Existing CBA, 2002 Cal. DLSE Lexis 37, at *1-2 (Cal. Dep’t
Indus. Relations Dec. 9, 2002) (“IWC Order[ ] 1 . . . do[es]
not provide and never [has] provided, a CBA opt-out for meal
period requirements”).10 The legislature’s position is bolstered
by other provisions of the Act of which the original § 514 was
a part that expressly authorized the IWC to maintain the exist-
ing wage orders in effect — orders that applied to signatories
to collective bargaining agreements. See Eight-Hour-Day
Restoration and Workplace Flexibility Act of 1999, 1999 Cal.
Stat., ch. 134 (A.B. 60), pmbl; §§ 10, 11 (codified at Cal. Lab.
Code §§ 516, 517). Finally, the validity of the legislature’s
declaration is further confirmed by the subsequent promulga-
tion of Wage Order 1-2001, which expressly applied to work-
ers covered by collective bargaining agreements, as well as by
the enactment of § 226.7, which mandated meal periods and
penalties that could not be negotiated away through any form
of private agreement. See Cal. Lab. Code §§ 219, 226.7.
Accordingly, we accept the California legislature’s determina-
tion that the amendment constituted a clarification and not a
retroactive change, and that the right to meal periods and pen-
alties does apply, and has consistently applied, to workers
covered by collective bargaining agreements.
  9
    The long-standing regulations that guaranteed meal periods were pro-
mulgated under the agency’s authority under provisions of the Labor Code
outside of the 500 chapter. See Cal. Lab. Code § 1173; see also Tidewater
Marine Western, Inc. v. Bradshaw, 14 Cal. 4th 557, 561-62 (1996) (citing
Cal. Lab. Code, §§ 1173, 1178.5, 1182).
   10
      “[W]hile not controlling upon the courts by reason of their authority,
[DLSE documents] do constitute a body of experience and informed judg-
ment to which courts and litigants may properly resort for guidance.” Bell
v. Farmers Ins. Exch. 87 Cal. App. 4th 805, 815 (2001).
6308               VALLES v. IVY HILL CORP.
  2.   Meal periods and penalties are nonnegotiable.

   [7] Given that the right to meal periods applies to workers
with collective bargaining agreements, we must next consider
whether the right is nonnegotiable under California state law.
As the Court wrote in Livadas, “§ 301 cannot be read broadly
to pre-empt nonnegotiable rights conferred on individual
employees as a matter of state law.” 512 U.S. at 123. Section
301 “does not permit parties to waive, in a collective bargain-
ing agreement, nonnegotiable state rights.” Balcorta, 208 F.3d
at 1111. “Were we to extend the § 301 complete preemption
doctrine to allow for preemption by virtue of such a waiver,
‘parties would be able to immunize themselves from suit
under state-laws of general applicability by simply including
their unlawful behavior in a labor contract.’ ” Id. (citing Asso-
ciated Builders & Contractors, 109 F.3d at 1357).

   [8] In this case, the Labor Code provisions at issue, as well
as the wage order, are designed to protect individual employ-
ees. Indeed, meal period provisions address some of “the most
basic demands of an employee’s health and welfare.” Cal.
Mfrs. Ass’n., 167 Cal. Rptr. at 215. Moreover, the text of the
wage order and the statutory provisions, discussed at length
above, make clear that the right to meal periods is a generally
applicable labor standard that is not subject to waiver by
agreement. As stated plainly in § 219, the right cannot “in any
way be contravened or set aside by a private agreement,
whether written, oral or implied.” Cal. Lab. Code § 219.

   Ivy Hill argues that “the fact that various employees and
industries have been and continue to be exempted or partially
exempted from meal period provisions . . . wholly undermines
any claim that they are the kind of supposedly nonwaivable
protections addressed by the Court in Livadas.” Put differ-
ently, Ivy Hill contends that because under state law some
workers are exempted from the meal period requirement, the
right to meal periods is waivable by all workers.
                        VALLES v. IVY HILL CORP.                         6309
   This argument is meritless. Simply because a substantive
guarantee is not extended to all workers, does not mean that
right can be negotiated away by those for whose benefit it was
enacted. For example, in Balcorta, we held that § 301 does
not permit parties to a collective bargaining agreement to
waive the specific statutory requirements regarding the timely
payment of wages to certain employees in the motion picture
industry. See Cal. Lab. Code § 201.5; Balcorta, 208 F.3d at
1111-12. Yet in that case, the statutory provision applied to
one particular group of employees only. See Cal. Lab. Code
§ 201.5. Under Ivy Hill’s argument, the mere fact that not all
workers are covered by a statute would render the rights con-
ferred by that statute negotiable and, thus, subject to preemp-
tion. Indeed, under Ivy Hill’s logic, the fact that some
workers, such as farm workers employed on small farms are
exempted from the federal minimum wage, see 29 C.F.R.
§ 780.300 (2005), would render the minimum wage negotia-
ble for all employees. But cf. Barrentine v. Arkansas-Best
Freight System, Inc., 450 U.S. 728, 745 (1981) (holding that
because federal wage laws “devolve on petitioners as individ-
ual workers, not as members of a collective organization[,]
[t]hey are not waivable.”). Ivy Hill’s theory not only conflicts
directly with § 219 of the California Labor Code and with
Balcorta, but finds no support in any case that Ivy Hill has
called to our attention or that we have uncovered.11

   Relatedly, Ivy Hill contends that we must construe the col-
lective bargaining agreement in order to determine whether
there has been a waiver, and that because it is necessary to
construe the contract, preemption applies. It is correct that
preemption applies when resolution of a state law claim is
“substantially dependent” on analysis of a collective bargain-
ing agreement, such as “when pertinent principles of state law
require[ ] construing the relevant collective-bargaining agree-
ment.” Lingle, 486 U.S. at 407, n.7; see also Allis-Chalmers
  11
    Ivy Hill asserts that Balcorta was wrongly decided, notwithstanding
the fact that it is binding law that has been repeatedly cited in this circuit.
6310                  VALLES v. IVY HILL CORP.
Corp., 471 U.S. at 220. Thus, “[i]t is conceivable that a State
could create a remedy that, although nonnegotiable, nonethe-
less turned on the interpretation of a collective-bargaining
agreement for its application. Such a remedy would be pre-
empted by § 301.” Lingle, 486 U.S. at 407, n.7.

   The rule that a state claim is preempted if it is necessary to
construe the collective bargaining agreement has no relevance
to the present case. We need not, indeed may not, construe the
Ivy Hill collective bargaining agreement in order to consider
whether a waiver exists because any provision of the collec-
tive bargaining agreement purporting to waive the right to
meal periods would be of no force or effect: The right in ques-
tion is plainly nonnegotiable. Cal. Lab. Code § 219; Balcorta,
208 F.3d at 1111.12 Aside from asserting generally that the
state law right itself has been waived through the collective
bargaining agreement, Ivy Hill points to no disputed contrac-
tual provisions that we need to interpret or construe in order
to resolve the employees’ claim.13 Thus, the construction of
the collective bargaining agreement is simply not involved.
  12
      Even assuming arguendo that the right to meal periods could be bar-
gained away by a union, we could not determine that the employees had
waived their rights without “ ‘clear and unmistakable language’ ” so indi-
cating in the collective bargaining agreement. See Cramer, 255 F.3d at
692 (quoting Livadas, 512 U.S. at 125); see also Lingle, 512 U.S. at 125.
In this case, Ivy Hill cites no “clear and unmistakable language” waiving
the right to non-working meal periods or penalties. Although past practice
at the plant was to work meal breaks and although the contract states that
employees shall be paid at one and one-half times their hourly rate for
lunches worked, the contract also states that “[n]o employee shall be com-
pelled to work more than five (5) hours without being permitted to have
one-half (1/2) hour for lunch.” In no way does the contract language
clearly and unmistakably waive the right to meal periods and penalties.
   13
      Indeed, Ivy Hill concedes that the mere need to examine and apply
provisions in the collective bargaining agreement, in order to compute
damages, for example, does not render the employees’ claims preempted.
See Livadas, 512 U.S. at 124-25 (citing Lingle, 486 U.S. at 413, n.12).
                   VALLES v. IVY HILL CORP.                 6311
III.   CONCLUSION

   [9] The right to meal periods applies to signatories of col-
lective bargaining agreements and constitutes a nonnegotiable
right under California state law. Because the employees have
based their meal period claim “on the protections afforded
them by California state law, without any reference to expec-
tations or duties created by the[ir] [collective bargaining
agreement],” Cramer, 255 F.3d at 693, the claim is not sub-
ject to preemption and we lack jurisdiction over it. Moreover,
because Ivy Hill does not claim preemption with regard to rest
periods, we lack jurisdiction over that claim as well. Any
claim of supplemental jurisdiction must fail in light of our
principal holding regarding preemption. We remand the case
to the district court with instructions to remand it to the state
court.

  REVERSED and REMANDED.